                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                         UNITED STATES DISTRICT COURT                                July 29, 2019
                                                                                  David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

JERALD WYATT,                                §
                                             §
      Plaintiff,                             §
                                             §
v.                                           §           CIVIL ACTION H-17-3813
                                             §
WASTE MANAGEMENT OF TEXAS, INC.,             §
                                             §
      Defendant.                             §


                                    FINAL JUDGMENT

      Pursuant to the court’s order signed July 22, 2019, defendant Waste Management of Texas,

Inc.’s motion for summary judgment (Dkt. 25) is GRANTED. Therefore, this case is DISMISSED

WITH PREJUDICE.

      This is a FINAL JUDGMENT.

      Signed at Houston, Texas on July 29, 2019.




                                          ______________________________________
                                                       Gray H. Miller
                                                Senior United States District Judge
